Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
means for implementing the steps of the method in claim 1. Means are interpreted as a general purpose computer per the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimenez et al (“Gimenez”, “Automatic reconstruction of 3D building models from scanned 2D floor plans”) in view of Okorn et al (“Okorn”, “Toward Automated Modeling of Floor Plans”) in view of De Keyser et al (“Keyser”, US 2021/0012048)


As per claim 1, Gimenez teaches a method, implemented by computer, for constructing a 3D digital model of a building from a 2D plan of the building the building having a geometry defined by at least one geometrical parameter, the method comprising a plurality of steps, at least one of said steps requiring an input of at least one internal parameter (Section 3.1, Some parameters are not hard-coded and can be set by the user: the minimum and maximum thickness values for the feature extraction , the height of the building and scale.), the method being wherein it comprises a step of selecting a set of values of the parameters out of a plurality of sets of values of the parameters (Section 3.1, the minimum and maximum thickness values for the feature extraction), comprising the following steps: 
computing a performance indicator corresponding to a rate of reconstruction of the at least one geometrical parameter for each set of parameter values, intended to evaluate the performance of a set of selected parameter values (Section 3.2, Table 3, Section 4.1, Evaluation of performance of walls and opening recognition). 
Gimenez fails to distinctly point out a comparison of performance indicators and selecting values giving the highest performance indicator. However, Okorn teaches 
comparing the computed performance indicators, 
selecting the set of parameter values giving the highest performance indicator out of all the computed performance indicators (Section 5.1 Parameter Selection, The best parameter value is computed using the F-measure. Based on these experiments, we set the parameters as follows… See also 5.3 performance improved by selecting choosing height ranges.).

Giminez-Okorn fails to explicitly teach evaluating several parameters simultaneously to consider a multitude of combination when selecting a set of interdependent parameter values. However, Keyser teaches at least two parameters being interdependent ([0023] These different views are automatically consistent, being based on a single definition of each object instance.  BIM software also defines objects parametrically; that is, the objects are defined as parameters and relations to other objects, so that if a related object is amended, dependent ones will automatically also change.  Each model element can carry attributes for selecting and ordering them automatically, providing cost estimates as well as material tracking and ordering. )
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Keyser with the method of Giminez-Okorn. When combining with the combination of set of parameters in Gimenez and single parameter selection in Okorn, the teaching would allow interdependent relationships to be calculated in the performance metrics aiding in recognition and errors in the model which leads to more well defined models.




a step of extracting the graphic elements from the 2D plan (Figure 1, Feature extraction), 
a step of identifying the graphic elements so as to define the geometry of the building (Figure 1, Graphic elements and Pattern recognition), 
a step of generating the 3D digital model (See Figure 1, #D building model).

As per claim 5, Gimenez teaches the construction method as claimed in claim 4, comprising, after the step of generating the 3D digital model, a step of exporting the 3D digital model in a previously defined format (Abstract, generate IFC compliant 3D models that include the main components of the building) .

As per claim 6, Gimenez teaches the construction method as claimed in claim 4,  wherein the step of generating the 3D digital model comprises the following steps: defining external elements corresponding to the external geometry of the building from the graphic elements, defining internal elements corresponding to the graphic elements distinct from the external elements, identifying zones of the building formed by a set of external and/or internal elements forming a closed polygon and whose surface area is greater than a threshold value (Section 2.3.1-2.3.3, See also equation 9 Building the outer shape and indoor wall, opening creation, and Building space identification.)

teaches the construction method as claimed in claim 4, the 2D plan comprising text elements, wherein the step of extracting the graphic elements is preceded by a step of extracting the text elements (Figure 1, Image preprocessing and Feature extraction i.e. graphic and text elements).

As per claim 8, Gimenez teaches the construction method as claimed in claim 4, comprising, previously, a step of digitizing the 2D plan to obtain a digitized image (Figure 1, Image preprocessing and Feature extraction i.e. graphic and text elements).

As per claim 9, Gimenez teaches the construction method as claimed in claim 1, comprising, prior to the step of selecting the set of the parameter values, a step of determining possible values for each parameter out of a grid of values for each parameter (Section 5.1 Parameter Selection, The best parameter value is computed using the F-measure. Based on these experiments, we set the parameters as follows… See also 5.3 performance improved by selecting choosing height ranges.).

As per claim 10, Gimenez-Okorn fail to teach a meta-heuristic approach. OFFICIAL NOTICE is taken that using a step of determining possible values for each parameter by a meta-heuristic approach is notoriously well known in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching with the method of Gimenez-Okorn. Motivation to do so would have been to provide a known technique with expected results. 

As per claim 11, Gimenez-Okorn fail to teach a meta-model approach.  OFFICIAL NOTICE is taken that a step of determining possible values for each parameter by a meta-model approach is notoriously well known in the art. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teaching with the method of Gimenez-Okorn. Motivation to do so would have been to provide a known technique with expected results.

Claim 12 and 13 are individually similar in scope to that of claim 1, and are therefore rejected under similar rationale. 

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gimenez et al (“Gimenez”, “Automatic reconstruction of 3D building models from scanned 2D floor plans”) in view of Okorn et al (“Okorn”, “Toward Automated Modeling of Floor Plans”) in view of De Keyser et al (“Keyser”, US 2021/0012048) in view of Maxam et al (“Maxam”, US 2018/0300433).


As per claim 2, Gimenez-Okorn fails to particular point out a user history of selected parameters. However, Maxam teaches the construction method as claimed in claim 1, further comprising: 
a step of proposing correction of the values of the selected parameters, allowing a user to choose at least one value of at least one parameter, 
a step of saving the at least one value chosen by the user, so as to construct a history of the choices of the user, 
the step of selecting the set of the values of the parameters being done by taking into account the history of the choices of the user ([0226] At block 3914E, an optimization score is calculated for the initial wall design.  The optimization score may be a numerical score, where the higher the score the better the optimization, or where the lower the score the better optimization, depending on how the score is calculated.  The score may be in the form of a letter score (e.g., A, B, C, D, .  . . ), where the higher in the alphabet the better (e.g., A being the best score, B being the next best score, etc.).  The optimization score may be based on one or more factors, and optionally, different optimization score equations may be used based on specific user preferences (e.g., which may be provided by the user via a user interface or inferred from a history of the user's selection of wall designs where alternative designs have been offered) and/or location.  Thus, there may be a library of optimization score equations, and the process may select an optimization score equation based on one or more criteria (e.g., user preferences, location, component availability, etc.) Supported by Provisional Application 62/485200 [0119].)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Maxam with the modified method of Gimenez-Okorn. Motivation to do so would have been to provide an optimization of values based or inferred from the history of the user. By using past user selected values the method can provide better optimization faster with knowledge of 

As per claim 3, Maxam teaches the construction method as claimed in claim 1,  further comprising: a step of saving the set of selected parameter values, so as to construct a history of the parameter values, the step of selecting the set of the values of the parameters being done by taking account of the history of the parameter values ([0226] At block 3914E, an optimization score is calculated for the initial wall design.  The optimization score may be a numerical score, where the higher the score the better the optimization, or where the lower the score the better optimization, depending on how the score is calculated.  The score may be in the form of a letter score (e.g., A, B, C, D, .  . . ), where the higher in the alphabet the better (e.g., A being the best score, B being the next best score, etc.).  The optimization score may be based on one or more factors, and optionally, different optimization score equations may be used based on specific user preferences (e.g., which may be provided by the user via a user interface or inferred from a history of the user's selection of wall designs where alternative designs have been offered) and/or location.  Thus, there may be a library of optimization score equations, and the process may select an optimization score equation based on one or more criteria (e.g., user preferences, location, component availability, etc.) Supported by Provisional Application 62/485200 [0119].)


Response to Arguments


Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly cited reference of Keyser fills the deficiencies pointed out by the Applicant.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.